Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to amendment filed 10/20/2021. Claims 1-6 and 11-24 are pending in which elected claims 1 and 11-13 are amended, non-elected claims 11-20 are withdrawn and claims 21-24 are newly added. The amendment is considered as follow.
					Restriction
Newly submitted claims 21-24 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:	The elected invention directed to an apparatus invention (claims 1-6) and the newly added claims 21-24 directed to a method which is readable on the non-elected invention. The new claims are clearly independent or distinct from the elected invention. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 21-24 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
					Quayle Action

This application is in condition for allowance except for the presence of claims 14-24 directed to an invention non-elected. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by 
The prosecution of this case is closed except for consideration of the above matter.
Reasons for Allowance
Claims 1-6 and 11-13 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:
The prior arts discloses a RF system comprising an antenna coupled to a top surface of a circuit board; and a conductive layer over the circuit board; but fails to specifically teach at least a portion of the antenna directly between the conductive layer and the circuit board and a combination of the antenna and the conductive layer configured to produce a radiation pattern that comprises a main lobe, a highest gain direction of the main lobe being parallel to the top surface of the circuit board as defined in claim 1.
Claims 2-6 and 11-13 are allowed because they depend on the allowed based claim 1. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is trinh.dinh@uspto.gov. The examiner can normally be reached on Flex 9am-7pm ET Monday & Wednesday & Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz, can be reached on  (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

February 4, 2022

/TRINH V DINH/            for Trinh V Dinh, Patent Examiner of Art Unit 2845